13‐2543‐cr(L) 
        United States v. Bengis 
         
                                   UNITED STATES COURT OF APPEALS 
                                       FOR THE SECOND CIRCUIT 
                                                   
                                          SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
  1           At a stated term of the United States Court of Appeals for the Second 
  2     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
  3     Square, in the City of New York, on the 16th day of April, two thousand fifteen. 
  4                                       
  5     PRESENT:  JOHN M. WALKER, JR., 
  6                  JOSÉ A. CABRANES, 
  7                  SUSAN L. CARNEY,  
  8                               Circuit Judges. 
  9     ____________________________________________  
 10      
 11     UNITED STATES OF AMERICA,  
 12      
 13                               Appellee, 
 14      
 15                  ‐v.‐                                        No.   13‐2543‐cr(L) 
 16                                                                     13‐4268‐cr(CON) 
 17                                
 18     ARNOLD MAURICE BENGIS, JEFFREY NOLL, DAVID BENGIS, 
 19                               Defendants‐Appellants, 
 20     GRANT BERMAN, SHAUN LEVY, 
 21                               Defendants.        

                
                   The Clerk of Court is directed to amend the official caption to conform with the 
        above. 
 1    ____________________________________________  
 2     
 3    FOR APPELLANTS:        MARK A. BERUBE, New York, NY. 
 4    FOR APPELLANT  
 5    DAVID BENGIS:          ERIC M. CREIZMAN, New York, NY. 
 6     
 7     FOR APPELLEE:         JARED LENOW (Brent S. Wible, on the brief), Assistant 
 8                           United States Attorneys, for Preet Bharara, United States 
 9                           Attorney for the Southern District of New York, New 
10                           York, NY.   
11    ____________________________________________  
12     
13          Appeal from the United States District Court for the Southern District of 
14    New York (Lewis A. Kaplan, Judge). 
15     
16          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

17   ADJUDGED, AND DECREED that the judgment of the district court be and 

18   hereby is AFFIRMED IN PART, VACATED IN PART, AND REMANDED. 

19         Arnold Bengis, Jeffrey Noll, and David Bengis (jointly, “defendants”) 

20   appeal from the entry of a restitution order following their guilty pleas to 

21   conspiracy to commit smuggling and violate the Lacey Act, which prohibits 

22   trade in illegally taken fish,  and to substantive violations of the Lacey Act 

23   (Arnold Bengis and Jeffrey Noll) and conspiracy to violate the Lacey Act (David 

24   Bengis). The district court entered a restitution order requiring defendants to pay 

25   $22,446,720 to South Africa. The defendants’ Sixth‐Amendment Apprendi 

26   challenge and David Bengis’s challenge to the portion of the order holding him 



                                               2
 1   jointly and severally liable for the entire restitution amount are addressed in a 

 2   separate opinion filed simultaneously with this summary order. In this summary 

 3   order, we address the remainder of defendants’ arguments. We assume the 

 4   parties’ familiarity with the underlying facts, procedural history, and 

 5   specification of issues for review. 

 6         First, the defendants challenge the district court’s reliance on the OLRAC 

 7   Method II report and Ray declaration in determining the appropriate amount of 

 8   restitution. We review a district court’s order of restitution for abuse of discretion 

 9   and will set aside the district court’s findings of fact only for clear error. United 

10   States v. Reifler, 446 F.3d 65, 120 (2d Cir. 2006). In determining the proper 

11   restitution amount, the district court “need not establish the loss with precision 

12   but rather need only make a reasonable estimate of the loss, given the available 

13   information.” United States v. Uddin, 551 F.3d 176, 180 (2d Cir. 2009) (internal 

14   quotation marks omitted). 

15         We discern no clear error in the district court’s determination of the 

16   restitution amount. The district court relied on the OLRAC Method II report, 

17   which determined the market value of the illegally harvested lobsters and was 

18   prepared based on the plea agreement of defendants’ company in the South 




                                                3
 1   African prosecution and on informants’ estimations of the quantity of illegally 

 2   harvested lobster. The district court thus relied on “a reasonable estimate [made] 

 3   by extrapolating the average amount of loss from known data and applying that 

 4   average to transactions where the exact amount of loss is unknown.” Id. (internal 

 5   quotation marks omitted). 

 6         Second, David Bengis argues that the Mandatory Victims’ Restitution Act 

 7   (“MVRA”) does not authorize a restitution order against him because South 

 8   Africa was not a victim of his crime. Specifically, David Bengis argues that he 

 9   pleaded guilty only to a conspiracy to import rock lobsters that he should have 

10   known were harvested illegally, and that, distinct from the actual harvesting to 

11   which his co‐defendants pleaded guilty, this crime did not harm South Africa. 

12   Even assuming that his argument is not foreclosed by our decision in United 

13   States v. Bengis, 631 F.3d 33 (2d Cir. 2011), we find it unpersuasive. 

14         The defendants’ conduct, including David Bengis’s participation in a 

15   scheme to import and sell lobsters that he should have known were harvested 

16   illegally, “facilitated the illegal harvesting of the lobsters by providing access to 

17   the United States market and enabled the poaching to go undetected by the 

18   South African government.” Id. at 41. Thus, the specific conduct that is the basis 




                                                4
 1   of David Bengis’s offense of conviction contributed to South Africa’s loss. See 

 2   United States v. Oladimeji, 463 F.3d 152, 159 (2d Cir. 2006). Therefore, the district 

 3   court correctly ordered David Bengis to compensate South Africa pursuant to the 

 4   MVRA for the loss he helped to cause. 

 5         Finally, the defendants make a variety of arguments in support of their 

 6   contention that the district court abused its discretion by entering the deposit 

 7   order against them. The MVRA authorizes the government to enforce a 

 8   restitution order “by all . . . available and reasonable means.” 18 U.S.C. 

 9   § 3664(m)(1)(A)(ii). And under the All Writs Act, a district court has the power 

10   “to issue such commands . . . as may be necessary or appropriate to effectuate 

11   and prevent the frustration of orders it has previously issued in its exercise of 

12   jurisdiction otherwise obtained.” United States v. N.Y. Tel. Co., 434 U.S. 159, 172 

13   (1977) (citing 28 U.S.C. § 1651(a)). A district court’s grant of an injunction under 

14   the All Writs Act is reviewed for an abuse of discretion. United States v. Intʹl Bhd. 

15   of Teamsters, Chauffeurs, Warehousemen & Helpers of Am., AFL‐CIO, 266 F.3d 45, 49 

16   (2d Cir. 2001) (per curiam). 

17         Here, the government submitted substantial evidence tending to show that 

18   the defendants were taking steps to evade enforcement of the district court’s 




                                                5
 1   restitution order. Therefore, we conclude, contrary to the defendants’ 

 2   contentions, that the district court had the authority to issue the deposit order to 

 3   effectuate its earlier restitution order. 

 4         We also reject the defendants’ arguments that the deposit order is overly 

 5   broad or vague. The government’s evidence tended to show that the defendants 

 6   were enlisting the help of third parties to protect their SG Hambros assets from 

 7   being made available to satisfy the restitution order. Thus, the district court acted 

 8   within its broad discretion by restraining the defendants, including Noll, and all 

 9   persons in active concert with them from encumbering or transferring any 

10   property in which the defendants held an interest to any entity other than the 

11   Clerk of Court. Finally, it is immaterial that the deposit order exceeded the relief 

12   sought by the government in its underlying motion because the district court 

13   acted comfortably within its discretion by issuing the deposit order for the entire 

14   restitution amount. 

15         We have considered the remainder of the defendants’ arguments in 

16   addition to those addressed in the accompanying opinion, and find them to be 

17   without merit. Accordingly, as explained in the accompanying opinion, the 




                                                  6
1   judgment of the district court hereby is AFFIRMED IN PART, VACATED IN 

2   PART, AND REMANDED.  

3                          
4                                     FOR THE COURT: 
5                                     Catherine O’Hagan Wolfe, Clerk 
6    
7                                       




                                           7